Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Claims 2-21 are pending.
Herein, claims 2-21 are for further prosecution.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/8/2021, 3/8/2021, 3/8/2021, 3/8/2021, 3/8/2021, 3/8/2021, 3/10/2021, 8/16/2021 and 9/26/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites in part: macrolide immunosuppressive (limus) drug.
However, not all macrolide immunosuppressive drugs are named as a limus.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 13 and 14 recite the term ‘substantially’, used as ‘substantially modified’, substantially swell and substantially does not elute, respectively.
The term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the term substantially in the claim renders the metes and bounds of the claim unclear, particularly as one cannot readily determine to what extent the pharmaceutical agent has been modified and free of a pharmaceutical agent, thus, the language of instant claims 2 and 10 fail to adequately delineate its ‘metes and bounds’.
The remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere
Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

(1) Determining the scope and contents of the prior art. 
(2) Ascertaining the differences between the prior art and the claims at issue. 
(3) Resolving the level of ordinary skill in the pertinent art. 
(4) Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fulton et al (USP 6780475, IDS) [Fulton] in view of Jovanovic et al (Stabilization of Proteins in Dry Powder Formulations Using Supercritical Fluid Technology," Pharmaceutical Research, Vol. 21, No. 11, November 2004, IDS) [Jovanovic], Yonkers et al (US 2003/022218), IDS [Yonkers] and Hossainy et al (USP 8753709, IDS).  
Regarding claim 2-21,
Fulton teaches a method for depositing a substance on a substrate comprising forming a first supercritical fluid solution that includes at least one supercritical fluid solvent, e.g. carbon dioxide, and at least one first solute; forming a second supercritical fluid solution that includes at least one supercritical fluid solvent and at least one second solute; discharging the first supercritical fluid solution through a first orifice; discharging the second supercritical fluid solution through a second orifice; and wherein the solid solute particles electrostatically deposited onto the substrate form a solid nanoscale dispersion of first solute particles and second solute particles (col.1, lns.50-65;  claim 8; see entire document).
Fulton teaches the first solute comprises a polymer and the second solute comprises a pharmaceutical substance (claim 9). Fulton thus discloses a coated implantable medical device comprising a substrate and a coating on the substrate formed by a coating process, the coating comprising a polymer and a pharmaceutical agent. Fulton discloses sintering the particles (example 1) at high temperatures.
Fulton teaches the solute can comprise a first and a second solute (claim 7). Because Fulton uses the RESS method (col.1, lns.12), the solid solute particles are in the form of dry powders (col.2, lns.10-15). In Fulton, the substrate has an electrical potential (col.3, lns.28-37), because the solid solute particles are electrostatically deposited onto the substrate and form a solid nanoscale dispersion of the first solute particles and second solute particles (col.6, lns.7-10; col.7, lns.25-49). Thus, it would obvious to those skilled in art that Fulton teaches a coating method comprising discharging particles of a pharmaceutical agent and discharging particles of a polymer. Furthermore, Fulton teaches a plurality of different materials could be dissolved in separate chambers holding supercritical fluid solvents. The sprays from each distinct supercritical fluid solution can be mixed during electrostatic deposition to produce a solid nanoscale dispersion or a matrix of the materials. Furthermore, Fulton teaches that producing a coating of a polymer matrix that incorporates a pharmaceutical substance, wherein the polymer-containing supercritical solution could be prepared in one chamber at a higher temperature (e.g., from about 100°- C to about 250 °-C) and the fragile or labile pharmaceutical-containing supercritical solution could be prepared in a second chamber at a lower temperature (e.g., from about 25°-C to about 100°-C). Fulton thus discloses the pharmaceutical agent and the polymer are discharged from different chambers (col 7, lines 34-46). Thus, it would obvious to those skilled in art that the method of coating is amendable to discharging the pharmaceutical particles and polymer particles either in succession or simultaneously without undue experimentation. Fulton teaches a film is formed by treating (heating) the top layer of polymeric particles (col.10, lns.1-10; claims 7, 17).
Fulton differs from the claims in that the document fails to teach sintering under conditions that does not alter the activity of a pharmaceutical agent or that the particles are crystalline or semi-crystalline. 
However, Jovanovic, Yonker and Hossainy, as a whole, cure the deficiencies.
Jovanovic teaches stabilization of proteins in dry powder formulations using supercritical fluid technology (SCF) (Title). Jovanovic teaches the SCF is used as a propellant/effervescent agent during a low-temperature spray drying process, enhancing the atomization process and thereby shortening the drying process (page 1956, right column, third full paragraph). Jovanovic teaches that pharmaceutically active proteins can be prepared by the SCF method and that biological activity is retained.
Yonker teaches that the Tg of the polymer particles may be sufficiently decreased to induce coalescence of the particles without substantially dissolving the particles into the supercritical fluid [0018], thereby making obvious that a supercritical fluid is a nonsolvent for a polymer and the pharmaceutical agent. Yonker teaches that the film formation can be achieved at much lower temperatures thereby minimizing the possibility of chemical decomposition of the particles and damage to a temperature sensitive substrate; thus, teaching the claimed under conditions that do not substantially modify the morphology of the pharmaceutical agent particles. Further, Yonker teaches a method for forming a continuous film on a substrate surface (such as a stent [0055]) that involves depositing particles onto a substrate surface and contacting the particle-deposited substrate surface with a supercritical fluid under conditions sufficient for forming a continuous film from the deposited particles (Abstract; [0004]; see entire document). Yonker teaches in the case of supercritical carbon dioxide, the heating temperatures can be from about 10oC to 200oC or from 35 C to about 50 C [0023], thus, teaching sintering at in the claimed range (Instant Claim 18). Further, Yonker teaches using the RESS process to deposit particles on a substrate surface wherein the particles are deposited as a dry powder ([0028-034]; See entire document), wherein the solvent is transformed into the gas phase and that the RESS products are generated "dry" since they are substantially free of residual solvent [003]. Yonker teaches using the RESS process that provides nanometer-sized particles provided [0034], wherein the mean particle size is about 20 nm to about 200 nm [0040], of which overlaps with claimed particle sizes (Instant Claims 20 and 21). Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)
Yonker teaches that the method for forming a film comprises supercritical fluid coalescence of particles on a substrate surface, wherein discrete particles are first provided on a substrate surface, wherein a supercritical fluid is then contacted with the particles on the substrate, with or with heating of the particles [0016].
Accordingly, it would have been obvious to one of ordinary skill to sinter the particles at temperature which would not substantially alter the pharmaceutical agent in view of the teachings of Jovanovic and Yonker, as a whole. One skilled would have been motivated to do so in order to minimize the possibility of chemical decomposition of the particles and possible damage to a temperature sensitive substrate.
Regarding the sintering the coating by treating the coating with a compressed gas that is a nonsolvent for both the polymer and the pharmaceutical agent, Yonker teaches [0018] that the Tg of the polymer particles may be sufficiently decreased to induce coalescence of the particles without substantially dissolving the particles into the supercritical fluid, thus, teaching that the supercritical fluid is a nonsolvent comprising the polymer and the pharmaceutical agent. It would have been obvious to one of ordinary skill to provide a compressed gas that is a nonsolvent for both the polymer and the pharmaceutical agent in order to maintain the integrity of the coating, once deposited on a substrate. Furthermore, it would have been well within the purview of on skilled in the art to the pharmaceutical agent particles and the polymer particles are discharged from two different sources, i.e., chamber, each comprising a compressed gas, and would have been motivated to do so in order to achieve a desired result. Moreover, it would necessarily follow that simultaneously discharging a pharmaceutical agent and polymer from the same compressed gas (at the same time) would at least provide a portion of the pharmaceutical agent particles being encapsulated in the polymer materials.
Regarding claims 13-15, the polymer comprises two or more polymers, wherein a first polymer swells in aqueous media and a second polymer does not substantially swell in aqueous media, wherein in aqueous media, the pharmaceutical agent elutes from the first polymer, and substantially does not elute from the second polymer, wherein an elution profile of the pharmaceutical agent is controlled by altering at least one parameter selected from the group consisting of relative polymer amounts, polymer particles sizes, polymer particles shapes, physical distribution of the polymers, sintering conditions, or any combination thereof, of which are provided by design choice comprising selection of specific polymers and combinations thereof wherein it would be well within the purview of those skilled in the art to provide to determine workable conditions without undue experimentation to achieve a desired goal having a reasonable expectation of success, absent evidence to contrary.
In addition, regarding claim 4, Yonker teaches alternate layers of materials [0050], thus disclosing a top layer which would be the polymer film. Regarding claims 7 and 8, Yonker teaches that the particles are deposited on the substrate simultaneously or sequentially [0027].
Regarding claims 6 and 10, wherein the pharmaceutical agent particles are deposited on the substrate in crystalline or semi-crystalline form. Hossainy teaches induction of crystallization by supercritical carbon dioxide, wherein induction of crystallization of a drug in a coating is achieved by selection of a proper fluid system, which is characterized by surface tension, pressure, temperature, polarity of the fluid, solubility of the drug in the fluid, and solubility
and swellability of polymer in the fluid, to induce polymer and drug phase re-organization, wherein the coating can attain crystallinity of about 1 %, about 5%, about 10"/o, about 20%, about 30%, about 40%, about 50%, about 60%, about 70%, about 75%, about 80%, about 90%, about 95%, about 99%, or about 100%, wherein the exposure of the coated substrate to the supercritical fluid may be carried continuously or stopped intermittently, wherein the process avoids including undesirable ingredients in the coating  (col.5, lns.20-67 to col.6, lns.1-26). Hissainy teaches the pharmaceutical agent is everlimus (col.2, lns.1-15; see entire document).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. 
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by Fulton, Jovanovic and Yonkers, a as whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8758429 (herein ‘429). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the Instant Application would have been prima facie obvious to one of ordinary skill at the time of the invention in view of the ‘429 claims.
Instant claims are directed to a coating method, comprising the steps of discharging particles of a pharmaceutical agent in dry powder form; discharging particles of a polymer; depositing the polymer and pharmaceutical agent particles to form a coating; and sintering the coating by treating the coating with a compressed gas that is a non-solvent for both the polymer and the pharmaceutical agent under conditions that do not substantially modify the morphology of the pharmaceutical agent particles. Similarly, 429 claims are directed to a coated implantable medical device, comprising: a substrate; and a coating wherein said coating comprises at least one polymer and at least one pharmaceutical agent comprising a macrolide immunosuppressive (limus) drug in a therapeutically desirable morphology, and wherein said coating
is disposed on said substrate by a coating process comprising discharging the at least one macrolide immunosuppressive (limus) drug in dry powder form through a first orifice; discharging the at least one polymer in dry powder form through a second orifice; depositing polymer and macrolide immunosuppressive (limus) drug particles onto said substrate, wherein an electrical potential is maintained between the substrate and the polymer and macrolide immunosuppressive (limus) drug particles, thereby forming said coating; and then b) sintering said coating under conditions that do not substantially modify the morphology of said macrolide immunosuppressive (limus) drug, wherein said sintering comprises treating said coated substrate with a compressed gas, compressed liquid or supercritical fluid that is a non-solvent for both the polymer and the macrolide immunosuppressive (limus) drug, wherein the therapeutically desirable morphology of said macrolide immunosuppressive (limus) drug pharmaceutical agent is crystalline or semi-crystalline. Thus, it would have been obvious to provide a coating method in view of the ‘429 claims. 
Since both Instant Claims and ‘429 claims are directed to common subject matter, the Instant Claims would have been prima facie obvious at the time of invention in view of the U.S. Patent No. 8758429 claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8298565 (herein ‘565). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the Instant Application would have been prima facie obvious to one of ordinary skill at the time of the invention in view of the ‘565 claims.
Instant claims are directed to a coating method, comprising the steps of discharging particles of a pharmaceutical agent in dry powder form; discharging particles of a polymer; depositing the polymer and pharmaceutical agent particles to form a coating; and sintering the coating by treating the coating with a compressed gas that is a non-solvent for both the polymer and the pharmaceutical agent under conditions that do not substantially modify the morphology of the pharmaceutical agent particles. Similarly, 565 claims are directed to a method for coating a substrate, said coating comprising at least one polymer; and at least one pharmaceutical agent in a therapeutically desirable morphology; said method comprising the following steps:
a) discharging the at least one pharmaceutical agent in dry powder form through a first orifice; discharging the at least one polymer in dry powder form through a second orifice; depositing polymer and pharmaceutical agent particles onto said substrate, wherein an electrical potential is maintained between the substrate and the polymer and pharmaceutical agent particles, thereby forming said coating; and then sintering said coating under conditions that do not substantially modify the morphology of said pharmaceutical agent, wherein said sintering comprises treating said coated substrate with a compressed gas, compressed
liquid or supercritical fluid that is a non-solvent for both the polymer and the pharmaceutical agent, wherein the therapeutically desirable morphology of said pharmaceutical. Thus, it would have been obvious to provide a coating method in view of the ‘565 claims. 
Since both Instant Claims and ‘565 claims are directed to common subject matter, the Instant Claims would have been prima facie obvious at the time of invention in view of the U.S. Patent No. 8758429 claims.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626